El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
Joaquín Pérez fue convicto del delito de escalamiento en primer grado cometido, según se alegaba, al penetrar en una casa durante las horas de la noche con intención de co-meter violación. María Martínez era su novia. La había cortejado por espacio de más de dos años. Sus atenciones no eran del desagrado de ella ni de su familia. Durante las primeras horas de la noche en cuestión, el causado había estado de visita en la casa de Martínez y salió de ella como a las ocho. María era la mayor de trece hijos solteros. Su padre, Zoilo Martínez, se hallaba trabajando en otro pueblo de la Isla. Con él estaba Juan Gaspar, muchacho de quince años. Las edades de los otros hijos que se hallaban a la sazón en la casa fluctuaban entre dos y trece años.
El testimonio de María y de la madre de ésta tendió.a, demostrar que María estaba durmiendo en una cama en unión a tres de sus hermanitas menores y que su madre dor-mía en una habitación contigua o cercana con otro u otros de los hijos; que la puerta de la cocina y una de las ven-tanas de ésta estaban cerradas, pero no aseguradas; que una puerta que había entre la cocina y el comedor también se hallaba cerrada; que entre las doce de la noche y una de la madrugada Pérez pasó por la cocina y el comedor al cuarto de María y la desarropaba en el momento en que ella se despertó y gritó; que cuando la madré se despertó y apa-reció en la escena de los hechos, Pérez estaba en el dintel de la puerta entre la habitación de la joven y el comedor; queda madre también gritó y llamó a los vecinos; que Pérez confesó su falta, prometió casarse con la joven a la mañana siguiente y suplicó a la madre no dijera nada al padre.
José Montalvo, un vecino, yerno e inquilino de Martínez, que acudió a los gritos de la señora Martínez dice que cuando llegó a la casa de esta señora, Pérez se hallaba en la sala, donde admitió su error, dijo a la madre que no se apurara y prometió casarse con la hija. Durante el examen de re-*727pregunta manifestó haber sido despertado por sn esposa, qnien oyó los gritos que.salían de la casa de Martínez. Luego dijo haber oído que María le gritaba a su madre: “Mamá, aquí está un señor.” Y que la' madre contestó: “Llama a Pepe,” y el testigo dijo: “No se apuren que ya voy”; y que había oído los gritos que salían de la casa de Martínez después de haber sido despertado por su esposa. La madre también declaró que otro vecino, Juan Rodríguez, había acu-dido al oír sus gritos, pero Rodríguez no fué presentado como testigo.
La familia Martínez tenía por costumbre dormir con un quinqué encendido y la casa no estaba a oscuras, sino a media luz. El caso fué presentado al fiscal de distrito al si-guiente día, después de haberse negado Pérez a casarse con la joven.
Pérez declaró que era su costumbre visitar la casa a prima noche cuatro o cinco veces por semana y que en la noche en cuestión había acordado regresar más tarde para verse con María, quien había convenido abandonar su casa y fugarse con él; que él cumplió su cita y María salió de la casa por la ventana de la cocina para encontrarle, en el callejón; que mientras hablaban en el callejón, la madre se despertó y llamó a los vecinos, quienes le contestaron, más no vinieron a la casa de Martínez; que el acusado y María entonces vinieron a la casa donde la Sra. Martínez estaba llorando en el balcón; que el acusado le dijo que no se apu-rara ; que él daría los pasos necesarios al día siguiente para casarse con María; y que al siguiente día no le fué posi-ble cumplir los arreglos que tenía en mente y más tarde ha-bía prometido casarse con María dentro de dos meses.
Otra testigo, una enfermera empleada del municipio, de-claró que al pasar junto a la casa de Martínez a su regreso de una visita profesional, como” a las once y media, ella vió a Pérez y a María en el callejón que está entre las casas de Martínez y Montalvo.
*728Los hechos que anteceden bastan para distinguir el pre-sente caso de El Pueblo v. Ramírez, 41 D.P.R. 747. Aceptando como cierta la prueba de cargo, ella no es suficiente para sostener una convicción. No importa cuán reprocha-bles hayan sido los móviles y la conducta de Pérez, las cir-cunstancias concurrentes en su totalidad tendían a negar más bien que a establecer la intención de cometer el delito de violación. Su conducta pudo haber sido inducida por un deseo sensual, mas no hay prueba de la intención de rea-lizar su objetivo mediante el uso de fuerza o violencia. A menos que el acusado fuera culpable de tener la intención de cometer violación, no existía, en su consecuencia, el delito de escalamiento.

La sentencia apelada debe ser revocada y absolverse al acusado.